


110 HR 1717 IH: To amend the Homeland Security Act of 2002 to establish a

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1717
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. McCaul of Texas
			 (for himself, Mr. Pickering,
			 Mr. Langevin,
			 Mr. Thompson of Mississippi,
			 Mr. Etheridge, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Agriculture and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish a
		  National Bio and Agro-defense Facility.
	
	
		1.National Bio and Agro-defense
			 Facility
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6. U.S.C.
			 181 et seq.) is amended by adding at the end the following new section:
				
					316.National Bio
				and Agro-defense Facility
						(a)EstablishmentThere is in the Department a National Bio
				and Agro-defense Facility (referred to in this section as the
				NBAF), which shall be headed by a Director who shall be
				appointed by the Secretary.
						(b)Purposes
							(1)In
				generalThe NBAF shall be an integrated human, foreign-animal,
				and zoonotic disease research, development, testing, and evaluation facility
				with the purpose of supporting the complementary missions of the Department,
				the Department of Agriculture, and the Department of Health and Human Services
				in defending against the threat of potential acts of agroterrorism and
				natural-occurring incidents related to agriculture with the potential to
				adversely impact public health, animal health, and the economy, or may
				otherwise impact homeland security.
							(2)Knowledge
				production and sharingThe NBAF shall produce and share knowledge
				and technology for the purpose of reducing economic losses caused by
				foreign-animal, zoonotic, and, as appropriate, other endemic animal diseases of
				livestock and poultry and preventing human suffering and death caused by
				diseases existing or emerging in the agricultural sector.
							(c)Responsibilities
				of DirectorThe Secretary
				shall vest in the Director primary responsibility for each of the
				following:
							(1)Directing basic, applied, and advanced
				research, development, testing, and evaluation relating to foreign-animal,
				zoonotic, and, as appropriate, other endemic animal diseases, including foot
				and mouth disease, and performing related activities, including—
								(A)developing countermeasures for
				foreign-animal, zoonotic, and, as appropriate, other endemic animal diseases,
				including diagnostics, vaccines and therapeutics;
								(B)providing advanced test and evaluation
				capability for threat detection, vulnerability, and countermeasure assessment
				for foreign-animal, zoonotic, and, as appropriate, other endemic animal
				diseases;
								(C)conducting nonclinical, animal model
				testing and evaluation under the Food and Drug Administration’s Animal Rule as
				defined in parts 314 and 601 of title 22, Code of Federal Regulations, to
				support the development of human medical countermeasures by the Department of
				Human Services under the Public Health Service Act (42 U.S.C. 201 et
				seq);
								(D)establishing NBAF
				information-sharing mechanisms to share information with relevant stakeholders,
				including the National Animal Health Laboratory Network; and
								(E)identifying and
				promoting uniform national standards for animal disease diagnostics.
								(2)Facilitating the coordination of Federal,
				State, and local governmental research and development efforts and resources
				relating to protecting public health and animal health from foreign-animal,
				zoonotic, and, as appropriate, other endemic animal diseases.
							(3)Ensuring public safety during an emergency
				by developing an emergency response plan under which emergency response
				providers in the community are sufficiently prepared or trained to respond
				effectively and given sufficient notice to allow for an effective response.
							(4)Ensuring NBAF site
				and facility security.
							(5)Providing training
				to develop skilled research and technical staff with the needed expertise in
				operations conducted at biological and agricultural research facilities.
							(6)Leveraging the
				expertise of academic institutions, industry, the Department of Energy National
				Laboratories, State and local governmental resources, and professional
				organizations involved in veterinary, medical and public health, and
				agriculture issues to carry out functions describes in (1) and (2).
							(d)RequirementsThe Secretary, in designing and
				constructing the NBAF, shall ensure that the facility meets the following
				requirements:
							(1)The NBAF shall
				consist of state-of-the-art biocontainment laboratories capable of performing
				research and activities at Biosafety Level 3 and 4, as designated by the
				Centers for Disease Control and Prevention and the National Institutes of
				Health.
							(2)The NBAF facility
				shall be located on a site of at least 30 acres that can be readily secured by
				physical measure.
							(3)The NBAF facility
				shall be at least 500,000 square feet with a capacity of housing a minimum of
				80 large animals for research, testing and evaluation.
							(4)The NBAF shall be located at a site with a
				preexisting utility infrastructure, or a utility infrastructure that can be
				easily built.
							(5)The NBAF shall be
				located at a site that has been subject to an Environmental Impact Statement
				under the National Environmental Policy Act of 1969.
							(6)The NBAF shall be
				located within a reasonable proximity to a national or regional airport and to
				major roadways.
							(e)Authorization to
				procure real property and accept in kind donations for the NBAF
				siteThe Secretary may accept
				and use donations of real property for the NBAF site and may accept and use
				in-kind donations of real property, personal property, laboratory and office
				space, utility services, and infrastructure upgrades for the purpose of
				assisting the Director in carrying out the responsibilities of the Director
				under this section.
						(f)Applicability of
				other laws
							(1)Public Buildings
				ActThe NBAF shall not be considered a “public building” for
				purposes of the Public Buildings Act of 1959 (40 U.S.C. 3301 et seq.).
							(2)Live virus of
				foot and mouth disease researchThe Secretary shall enable the
				study of live virus of foot and mouth disease at the NBAF, wherever it is
				sited, notwithstanding section 113a of title 21, United States Code.
							(g)Coordination
							(1)Interagency
				agreements
								(A)In
				generalThe Secretary shall
				enter into understandings or agreements with the heads of appropriate Federal
				departments and agencies, including the Secretary of Agriculture and the
				Secretary of Health and Human Services, to define the respective roles and
				responsibilities of each Department in carrying out foreign-animal, zoonotic,
				and other endemic animal disease research and development at the NBAF to
				protect public health and animal health.
								(B)Department of
				AgricultureThe understanding or agreement entered into with the
				Secretary of Agriculture shall include a provision describing research programs
				and functions of the Department of Agriculture and the Department of Homeland
				Security, including those research programs and functions carried out at the
				Plum Island Animal Disease Center and those research programs and functions
				that will be transferred to the NBAF.
								(C)Department of
				Health and Human ServicesThe understanding or agreement entered
				into with the Department of Health and Human Services shall describe research
				programs of the Department of Health and Human Services that may relate to work
				conducted at NBAF.
								(2)Cooperative
				relationshipsThe Director
				shall form cooperative relationships with the National Animal Health Laboratory
				Network and American Association of Veterinary Laboratory Diagnosticians to
				connect with the network of Federal and State resources intended to enable an
				integrated, rapid, and sufficient response to animal health
				emergencies.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title III the
			 following:
				
					
						Sec. 316. National Bio and Agro-defense
				Facility.
					
					.
			
